FILED
                              NOT FOR PUBLICATION                           JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



QUNYING HE; et al.,                              No. 08-72074

               Petitioners,                      Agency Nos. A098-471-456
                                                             A078-113-165
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Qunying He and her daughter, natives and citizens of China, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and de novo

claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000). We grant the petition for review, and we remand.

      The IJ found He’s asylum application untimely because she had not filed

within a reasonable time period from either her extraordinary or changed

circumstances. The record does not compel the conclusion that He filed for asylum

within a reasonable period of time after the extraordinary circumstance of her legal

status. See 8 C.F.R. § 1208.4(a)(5)(iv); see also Husyev v. Mukasey, 528 F.3d

1172, 1181-82 (9th Cir. 2008). However, in concluding that He failed to file her

asylum application within a reasonable period of time after changed circumstances,

the IJ mistakenly found that He filed her asylum application more than one year

after her baptism. In fact, He filed her asylum application less than 11 months

after her baptism. Therefore, we remand for the agency to determine whether He’s

delay of less than 11 months was a reasonable period of time. See Taslimi v.

Holder, 590 F.3d 981, 984-86 (9th Cir. 2010); see also Fakhry v. Mukasey, 524

F.3d 1057, 1064 (9th Cir. 2008).




                                          2                                    08-72074
      In light of our disposition, we grant the petition for review as to He’s

asylum, withholding of removal and CAT claims, and remand for further

proceedings consistent with this disposition.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                      08-72074